Title: To James Madison from Josiah Meigs, 6 March 1815
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        General Land Office 6th March 1815
                    
                    The act of Congress of 6th May 1812, entitled “an Act to provide for designating, surveying and granting the military bounty Lands,” authorizes the President of the U States to cause to be surveyed a quantity of the public Lands fit for cultivation, not otherwise appropriated, and to which the Indian title is extinguished, not exceeding Six millions of Acres, vizt
                    
                        
                            In Michigan Territory
                            
                            2.000.000
                        
                        
                            Illinois Territory
                            
                            2.000.000
                        
                        
                            Louisiana Territy (now Missouri Terry)
                            }
                            2.000.000
                        
                        
                            between the rivers St. Francis & Arkansas
                            
                        
                        
                            
                            Acres
                            6.000.000
                        
                    
                    I submit, Sir, to you, the propriety of causing the Surveyor General to take measures for carrying the above mentioned Law into execution, and I respectfully suggest that the surveys should be made as follows, vizt
                    In Michigan Territory, beginning at Detroit, running from thence a Basis Line due west to the western boundary of the Cession obtain’d by the treaty made at Detroit the 17th Novemr. 1807; crossing that line at its centre by a first meridian, and numbering the ranges 1.2.3 &c E & W of the first meridian in the territory of Michigan, and numbering the townships 1.2.3 &c N & S of the basis line. This cession is estimated to contain about five millions of Acres, of which private claims to the amount of 136.000 acres have been surveyed. After the surveys of two millions of acres for military bounties (between the first meridian & the western boundy of the Cession[)] have been made, surveys may be commenced E of the meridian, to form a district for Sale at Detroit where a Register and Receiver were placed before the war, but where no lands have been prepared for sale; or the surveys on both sides of the meridian may proceed at the same time.
                    In Illinois Territory, beginning at the mouth of Illinois river, thence due north for a first meridian, numbering the ranges 1.2.3 &c west of said first meridian.
                    In Missouri Territory, beginning at the mouth of White River, thence due north for a first meridian, numbering the ranges E & W of said meridian.
                    Should you approve of the foregoing plan for surveying the ensuing season, I will direct the Surveyor General to carry it into execution, instructing him at the same time, that if he can offer any improvement to the plan, to do so, All which is respectfully submitted
                    
                        
                            Josiah Meigs
                        
                    
                 